          Case 5:19-cv-04085-HLT-GEB Document 1 Filed 09/18/19 Page 1 of 5




KENNEDY BERKLEY YARNEVICH
& WILLIAMSON, CHARTERED
119 West Iron Avenue, 7th Floor
P.O. Box 2567
Salina, KS 67402-2567
(785) 825-4674 [Telephone]
(785) 825-5936 [Fax]


      IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS

PAUL FARRELL,                                         )
                                                      )
                               Plaintiff,             )
                                                      )
          vs.                                         )       Case No. ______________
                                                      )
KINDER MORGAN G.P., INC.,                             )
                                                      )
                               Defendant.             )
                                                      )


                                            COMPLAINT

                Plaintiff Paul Farrell (“Paul”), for his cause of action against Defendant Kinder

Morgan G.P., Inc. (“KMI”), states and alleges as follows:

Parties

                1.     Paul is a resident of Saline County, Kansas.

                2.     KMI is a Kansas Corporation and may be served with process by service on its

registered agent for service of process, Capitol Corporate Services, Inc., 700 S.W. Jackson, Suite 100,

Topeka, KS 66603.

Jurisdiction

                3.     The Court has jurisdiction over the parties and subject matter of this action

pursuant to 29 U.S.C. § 216(b).
          Case 5:19-cv-04085-HLT-GEB Document 1 Filed 09/18/19 Page 2 of 5




Venue

               4.      Venue for this action is proper in this Court pursuant to 28 U.S.C. §

1391(b)(2).

Allegations of Fact

               5.      Paul is a 55-year old man who lives near Brookville, Kansas. He has worked

for KMI or its predecessors for approximately 31 ½ years most recently out of its Glasco, Kansas

office.

               6.      Paul’s most recent job title is Telecommunications Tech III and his hourly rate

of pay was $43.56 per hour. His job duties require a great deal of travel so that he can perform repair

and maintenance at compressor stations and communication towers throughout central Kansas.

               7.      KMI had a policy that purported to limit the amount of overtime Paul could

work; however, due to the demands of his job he nevertheless worked a substantial amount of

overtime. Specifically, Paul worked an average of 60 hours per week and was generally paid for only

40 hours.

               8.      Paul’s supervisors knew or should have known he was working these

additional hours because of his expense documentation and other information generated by him

showing that he was working well in excess of 40 hours per week. Moreover, the requirements of

Paul’s job made it impossible for him to complete all his assigned tasks in a 40-hour work week.




                                                  2
        Case 5:19-cv-04085-HLT-GEB Document 1 Filed 09/18/19 Page 3 of 5




               9.     During his employment, Paul received very good job reviews and did not

receive any disciplinary action. Nevertheless, KMI terminated Paul’s employment on September 21,

2018. In spite of his long history of service, Paul received no explanation for his termination and

KMI did not oppose his claim for unemployment. Accordingly, Paul remains at a loss to understand

why he was terminated.

               10.    Following his termination, KMI has failed to return to Paul items of personal

property belonging to him, including the following:

       (1)     His new Samsung Note 9 Cell Phone that he purchased for $500 from KMI;
       (2)     His 30-year service award which was a Milwaukee 4½ inch Cordless Angle Grinder
               with case;
       (3)     His personal HP graphing calculator, including a hard cover, Quick Start Guide, CD
               (connectivity software and User Guide), USB cable, and a USB power supply;
       (4)     Personal photos of his children and 2 best friends, both previously deceased;
       (5)     His personal paperwork concerning his Workers’ Compensation case and 2
               subsequent surgeries. This included invoices, personal notes, confidential files, work
               status and other reports, work comp time records, etc.

               11.    Shortly before he was terminated, Paul made a statement to a co-worker

regarding the amount of overtime he was working. Based on information and belief, Paul believes

that this statement was shared with a member of management, resulting in the decision to terminate

his employment.

                                           COUNT I
                                  FAIR LABOR STANDARDS ACT

               12.    Paul realleges and incorporates herein the allegations contained in paragraphs 1

– 11 above.




                                                 3
        Case 5:19-cv-04085-HLT-GEB Document 1 Filed 09/18/19 Page 4 of 5




               13.     KMI is liable to Paul under the Fair Labor Standards Act for his unpaid

overtime, an equal amount for liquidated damages and attorney fees.



                                            COUNT II
                                   FAIR LABOR STANDARDS ACT

               14.     Paul realleges and incorporates herein the allegations contained in paragraphs 1

– 13 above.

               15.     KMI terminated Paul’s employment in retaliation for him expressing concerns

or sharing the amount of overtime he was working.



                                                COUNT III
                                                REPLEVIN

               16.     Paul realleges and incorporates herein the allegations contained in paragraphs 1

– 15 above.

               17.     KMI wrongfully withheld personal property listed in paragraph 10 and

belonging to Paul and he is entitled to possession of same.


               WHEREFORE, Paul respectfully requests that the Court enter judgment in his favor

and against KMI in an amount in excess of $75,000.00 for damages and liquidated damages; that the

costs of this action including attorney fees be assessed against KMI; and that the Court grant such

other and further relief as it deems fair and equitable in the circumstances.




                                                  4
         Case 5:19-cv-04085-HLT-GEB Document 1 Filed 09/18/19 Page 5 of 5




                                              RESPECTFULLY SUBMITTED,


                                              ___/s/ Larry G. Michel______________
                                              Larry G. Michel      #014067
                                              KENNEDY BERKLEY YARNEVICH
                                              & WILLIAMSON, CHARTERED
                                              119 West Iron Avenue, 7th Floor
                                              P.O. Box 2567
                                              Salina, KS 67402-2567
                                              (785) 825-4674
                                              (785) 825-5936
                                              lmichel@kenberk.com
                                              ATTORNEYS FOR PLAINTIFF



                              DEMAND FOR TRIAL BY JURY

              Plaintiff hereby requests pursuant to Fed.R.Civ.P. 38(b) that all issues of fact be tried

to a jury.

                                               /s/ Larry G. Michel
                                              Larry G. Michel



                          DESIGNATION OF PLACE OF TRIAL

              Pursuant to D.Kan. Rule 40.2, Plaintiff designates Topeka, Kansas as the place of

Trial.

                                               /s/ Larry G. Michel
                                              Larry G. Michel




                                                 5
